UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 13, 2013 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (678) 581-6843 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On March 13, 2013, SANUWAVE Health, Inc., a Nevada Corporation (the "Company"), provided an update on the Companys clinical trial investigating the dermaPACE device in the treatment of diabetic foot ulcers. A copy of the related press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The information in this Item 7.01 of this Form 8-K and the exhibit attached hereto shall not be deemed to be "filed" for purposes of Section 18 of the Securities Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release, dated March 13, 2013, issued by SANUWAVE Health, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. Dated: March 18, 2013 By: /s/ Barry J. Jenkins Name: Barry J. Jenkins Title: Chief Financial Officer and COO EXHIBIT INDEX Exhibit No. Description Press Release, dated March 13, 2013, issued by SANUWAVE Health, Inc.
